Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-10 are pending, claims 8 and 9a re withdrawn, and claim 10 is new. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation “a high pressure fuel” in line 8, this is double inclusion of “a high pressure fuel” claimed in line 3. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornby (U.S. 2005/0133630) in view of Izzo (U.S. 2015/0041568).
With respect to claim 1, Hornby discloses a fuel injector comprising a fuel injector housing (figure 1a and 1b, #10); 
a valve seat (figure 1c) disposed in the fuel injector housing, the valve seat including 
a base (having 24b/25a/24e) that is mechanically connected to an end of the fuel injector housing (figure 1a), and 
an insert (24a) mechanically connected to an end of the fuel injector housing (see figure 1a-1c) in such a way as to accommodate a fuel (fuel applied to the injector) to that cooperates with the base to define a spray hole (spray hole at 24h) that extends between an inner surface of the valve seat and an exterior of the valve seat (noted insert has an end of 24a that goes outside the flanges holding it therein, this can also be understood as the insert is part of the valve set, by having a hole go therethrough it extends from an inner surface and an exterior of the insert itself which is part of the valve seat); and 
a valve body (figure 1a, #26a-e) disposed in the fuel injector housing and operable to move along a longitudinal axis of the fuel injector (figure 1, the center axis of 26) housing between a first position in which the valve body abuts the inner surface (figure 1a, when 26e abuts 2re’s inner surface) and in which fluid is prevented from passing through the spray hole (as the closure reduces flux leakage 0028, and when the two are abutted the valve end 26e is noted seated against the insert), and a second position in which the valve body is spaced apart from the inner surface and in which fluid is permitted to pass through the spray hole (valve 26e is lifted off of 2ef and the noted insert 24a); 
wherein the valve body contacts and forms a seal with the valve seat along an annular seal line, the seal line is disposed on the insert (figure 1a and 1c, when 26e is pressed into 24a, 24a then has a seal line formed where the sphere of 26e is pressed there to, noted being an annular seal line about the sphere end of 26e),
the base has a first end that is received in and secured to the fuel injector housing (figure 1a, the top of 24, noted against 10 and above that of 26e) and a second end that is opposed to the first end and disposed outside the fuel injector housing (the end of 24 below 24d), the insert is fixed to the base second end (figure 1a, noted within the end of 24d, the insert being fixed against the noted top side of the second end). Hornby fails to disclose the fuel injector is a high pressure fuel injector, noting the term “high pressure” referees to a pressure of at least 100 bar and the fuel is a high pressure fuel (understood as fuel at or above 100 bar). 
Izzo, paragraph 0005, discloses In order to enhance the combustion process in view of the creation of unwanted emissions, the respective injection valve may be suited to dose fluids under very high pressures. The pressures may be in the case of a gasoline engine in the range of up to 500 bar and in the case of a diesel engine in the range of more than 2 000 bar.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use high pressure fuel as disclosed by Izzo in the system of Hornby, allowing the respective injection valve to be suited to dose fluids under very high pressure to enhance the combustion process in view of the creation of unwanted emissions. Although Hornby is silent on the pressure of the fuel, it is well known to use fuel at high pressures (understood at 100 bar) as is noted in Izzo (who discloses 500 bar for gasoline engines), furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A). Noting that such ranges are known in Izzo to allow for enhanced combustion, and applying such high pressurized fuel to Hornby would enhance the combustion process coming from the fuel injector disclosed. 
With respect to claim 2, Hornby discloses the valve body is spherical (26e) and a portion of the insert that includes the seal line is concave (paragraph 0025).  
With respect to claim 3, Hornby discloses the seal line is further from the base first end than the base second end (figure 1a, the noted seal line being closer to 24d and its end then that of the top end which is above 26e, see also figure 2a, which reads still on claim 1 and the noted body has an even more extended upward first end)).  
With respect to claim 4, Hornby discloses the insert is disposed in a vacancy provided in the base (figure 1c), and the insert includes an outer shape that is complementary to, and cooperates with, a shape of the vacancy in order to provide mechanical retention of the insert within the vacancy (as the noted vacancy within 24b that holds the insert 24a allows for the mechanical retention of said insert inside the base to keep it in place and function as the valve seats sealing surface).  
With respect to claim 5, Hornby discloses the insert is disposed in a vacancy provided in the base (as shown in figure 1a and 1c), and the insert includes an outer shape that is complementary to, and cooperates with, both a portion of the inner surface of the valve seat and the vacancy in order to provide mechanical retention of the insert within the vacancy (best understood: as the noted valve seat includes the base and the vacancy of the base is then a vacancy of the valve seat the noted insert is complementary to the base and thus the valve seat, while the insert itself is also part of the valve seat).  
With respect to claim 6, Hornby discloses wherein a first portion of the insert contacts the inner surface of the valve seat (being the outer most part of the insert which are above and below 29) and a second portion of the insert is disposed within the vacancy (being the diameter that is within the vacancy and within the noted flanges that go above and below 29, and the dimeter that is the inside diameter of 24a where the valve itself seals against), and the first portion is larger in diameter than the second portion (the first part being the larger diameter portion noted above and below the O-ring, the second portion then being the smaller portion within the O-ring).  
With respect to claim 7, Hornby discloses one of the first portion or the second portion includes the seal line (as the second noted portions top section as well as that of the first portions section being portions of the insert disposed within the vacancy, where the noted seal line is located, see figures 1a and 1c).  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornby in view of Izzo as applied to claim 1 above, and further in view of Arndt (U.S. 5,924,634).
With respect to claim 10, Hornby as modified discloses the fuel injector of claim 1, and discloses the base is mechanically connected to an end of the fuel injector housing by welding (paragraph 0038, discloses the heretic seal HW between that of the base (24b) and that of the injector housing), Hornby as modified fails to disclose the insert is mechanically connected to an end of the fuel injector housing via an electroplating process. Disclosing the metallic material of seat 24a is secured within the house via a support member, but fails to disclose the use of an electroplating process, rather being done via molding.
Arndt, abstract, discloses the insert (orifice plate) includes an S-shaped flow profile for the medium which assists in atomization-promoting turbulence being imposed. Arndt further goes on to disclose their orifice plate is made via electroplating the layers (column 2 line 50-column 3 line 3) allowing for the savings in cost and time to create such lateral overgrowth nozzle plate. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a nozzle plate with a base via electroplating as disclosed by Arndt into the fuel injector of Hornby, as using the nozzle plate of Arndt allows for improved atomization and creating the fuel injector orifice plate by using electroplating allows for savings in cost and time. So instead of molding the nozzle plate of Hornby, the nozzle plate of Arndt is used and it is electroplated in as taught. The examiner further indicates, a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). 
Response to Arguments/Amendments
	The Amendment filed (08/09/2022) has been entered. Currently claims 1-10 are pending, claims 8 and 9a re withdrawn, and claim 10 is new. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (05/12/2022). 	Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. Applicants argument towards the above 112(b) are noted, but the examiner indicates there does not appear to be multiple high pressure fuels being supplied to the injector claim, but rather one high pressure fuel, and suggests changing the “a high pressure fuels” to “the high pressure fuel” unless there are multiple different high pressure fuels being used. With regards to applicants arguments with regards to Hornby as modified by Izzo, applicant appears to argue that Hornby is a low pressure fuel injector, this is not the case as Hornby is completely silent on the pressure being used. Applicants arguments appear to also argue towards Hornby being destroyed/inoperable by the use of high pressure fuel within, there is no evidence of this and Izzo further teaches why one would utilizing high pressure fuel in a fuel injector (that is to enhance combustion). Applicant asserts the high pressure fuel in critical, examiner agrees, but stating the use of high pressure is an optimum use of the fuel and is taught and given rational of why it is critical to use by Izzo, that is to improve combustion. Applicant then argues that nozzle plates are used typically in low pressure fuel injectors and are not used in high pressure fuel injectors. There is no evidence of this. The examiner completely disagrees that “nozzle plates” are not used in high pressure fuel injectors. US 2005/0060086, discloses the use of nozzle plates (see figure 4) and the fuel pressure being high to achieve atomization (paragraph 0108). US 2007/0095948m discloses the use of a nozzle plate, and further discloses the fuel injector valve for cylinder injection of fuel is normally high in fuel pressure (20mpa being 200 bar), and discloses that such nozzle plates are thickened to be used in high pressures and are adapted to be used therein. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752